Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2002

Cox v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-2143




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Cox v. Comm Social Security" (2002). 2002 Decisions. Paper 56.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/56


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                              No. 01-2143


                             CAMILLA COX,
                          for Camilla N. Cox

                                  v.

                   COMMISSIONER OF SOCIAL SECURITY

                              Camilla Cox,

                                               Appellant


         On Appeal from the United States District Court
                  for the District of New Jersey
                     (D.C. Civ. No. 99-03478)
          District Judge: Honorable Nicholas H. Politan


               Submitted under Third Circuit LAR 34.1(a)
                            January 16, 2002

     BEFORE:    SCIRICA, GREENBERG, and BRIGHT,* Circuit Judges

                      (Filed: January 29, 2002)


                   MEMORANDUM OPINION OF THE COURT



*Honorable Myron H. Bright, Senior Judge of the United States Court of
Appeals for the
   Eighth Circuit, sitting by designation.

GREENBERG, Circuit Judge.

      Camilla Cox for Camilla N. Cox appeals from a final order entered
March 12,
2001, affirming the decision in this matter rejecting her claim for
childhood disability SSI
payments. The administrative law judge in her decision dated February 4,
1998, and the
district court in its letter opinion dated March 9, 2001, set forth the
background of the
case and, as the parties are fully familiar with it, we do no recite it.
Insofar as we review
the order of the district court we exercise plenary review but insofar as
we review the
Commissioner's findings we determine whether the administrative record
contains
substantial evidence for the findings. See Knepp v. Apfel, 204 F.3d 78,
83 (3d Cir.
2000).
       After a careful review of this mater we are convinced that there
were no errors of
law and that the Commissioner's findings are fully supported in the
record.
Consequently, the order of March 12, 2001, will be affirmed.

TO THE CLERK:
      Please file the foregoing memorandum opinion.

                                            /s/ Morton I. Greenberg
                                                            Circuit Judge

DATED: January 29, 2002